Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Response to Arguments
  Applicant’s arguments, see Remarks filed 03/30/22, with respect to the rejection(s) of claim(s) 1-7 submitted in Non-Final Rejection on 0/3/02/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonya et al. (US 2016/0105970 A1 hereinafter Gonya) in view of Zhao US 9671641 B2).

Regarding claim 1, Gonya discloses   a 3D substrate (410;Fig.4); at least one color photo resist layer,  formed on said 3D substrate, said at least one photo resist layer forming a visual pattern together (see step 220 in Fig.2); and at least one circuit pattern layer (see step 250 and layer 430 inFig.4), formed on said visual pattern formed by said at least one   photo resist layer (see steps in Fig.2). 

Gonya fails to disclose that the photo resist is a color photo resist layer.
	Zhao discloses a color photo resist layer (see coating a color resist layer on a main body ;Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the color photo resist layer material configuration of Zhao to modify the photo resist layer of Gonya to form a red, green, and blue pixel array color on the substrate to display images on a substrate for users to view information.

Regarding claim 2, a modified Gonya discloses wherein said at least one color photo resist layer forming a slope at the edge of said visual pattern and every single layer of said at least one color photo resist layer is connecting to said 3D substrate (see step 220 of forming a photo resist on the entire surface of layer 410).
Regarding claim 4, a modified Gonya fails to specifically disclose wherein the trace width of said visual pattern is more than 10 millimeters.
However, Examiner found no persuasive evidence in the applicants specification the value of the visual pattern being more than 10 millimeters is significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a visual pattern being more than 10 millimeters in order to perform various circuit operations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ233.
 
Regarding claim 5,  Gonya fails to specifically disclose at least one color photo resist layer is more than two layers, and the layer on the top is transparent.
Zhao discloses at least one color photo resist layer is more than two layers, and the layer on the top is transparent (see three different color resist layers R1, G1 and B1 incol.4:line 10-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the color photo resist layer material configuration of Zhao to modify the photo resist layer of Gonya to form a red, green, and blue pixel array color on the substrate to display images on a substrate for users to view information.
Regarding claim 6, Gonya fails to specifically disclose wherein the hardness of said at least one color photo resist layer which is hardened is between 2H to 4H.
However, Examiner found no persuasive evidence in the applicant’s specification the value of photo resist layers hardness level between 2H to 4H is significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a hardness level between 2H to 4H in order to prevent deformation during the forming process of the conductive circuit patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. /n re Aller, 105 USPQ233.
Claim (s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonya  in view of Zhao, as applied to claim 2 above, and further in view of Kido (US 2003/0129548 A1).
Regarding claim 3, a modified Gonya fails to disclose wherein the thickness of said at least one color photo resist layer is between 0.5 micrometers to 30 micrometers.
Kido discloses a photo resist layer (3; para 0022) is between 0.5 micrometers to 30 micrometers (para 0022).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the thickness of the photo resist layer of Kido to modify the photo resist layer of Gonya  in order to reduce the vertical footprint of the overall device to make a smaller electronic device.

	Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonya in view of Zhao, as applied to claim 1 above, and further in view of Knoedl jr (US 5705298)
 Regarding claim 7, Gonya fails to specifically disclose a plastic material.
Knoedl discloses a plastic material (col.3:line 40-47) as a substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Knoedl with the substrate of Gonya to provide a durable material for circuit patterning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848